     Case 1:21-cv-04758-GHW-OTW Document 42 Filed 09/10/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                             x
                                                     :
KAMAL RAVIKANT                                       :
                             Plaintiff(s),           : No. 21-cv-04758 (GHW) (OTW)
                                                     :
                -against-                            : STIPULATION AND PROTECTIVE ORDER
                                                     :
CHRISTINE ROHDE, M.D. et al                          :
                                                     :
                             Defendant(s).           :
                                                     :
                                             x

    WHEREAS, the Parties having agreed to the following terms of confidentiality, and the
 Court having found that good cause exists for the issuance of an appropriately tailored
 confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is
 hereby

     ORDERED that the following restrictions and procedures shall apply to the information
 and documents exchanged by the parties in connection with the pre-trial phase of this
 action:

       1.    Counsel for any party may designate any document or information, in whole
             or in part, as confidential if counsel determines, in good faith, that such
             designation is necessary to protect the interests of the client in information
             that is proprietary, a trade secret or otherwise sensitive non-public
             information. Information and documents designated by a party as
             confidential will be stamped either “CONFIDENTIAL” or “CONFIDENTIAL
             ATTORNEY EYES ONLY”.

       2.    Confidential Information disclosed will be held and used by the person
             receiving such information solely for use in connection with the action.

       3.    In the event a party challenges another party's designation of confidentiality,
             counsel shall make a good faith effort to resolve the dispute, and in the
             absenceof a resolution, the challenging party may seek resolution by the Court.
             Nothing in this Protective Order constitutes an admission by any party that
             Confidential Information disclosed in this case is relevant or admissible. Each
             party reserves the right to object to the use or admissibility of the

                                                 1
Case 1:21-cv-04758-GHW-OTW Document 42 Filed 09/10/21 Page 2 of 5



      Confidential Information.

 4.   If a party wishes to distribute the information which is designated
      “CONFIDENTIAL FOR ATTORNEY EYES ONLY” to a party or third party, including
      a retained expert, the parties shall meet and confer and attempt in good faith
      to reach agreement on the terms and conditions pursuant to which the
      information may be distributed. If no agreement is reached as to terms and
      conditions of distribution the parties may request the Court to rule on their
      respective positions.

 5.   Documents or information designated “Attorney Eyes Only” received by
      attorneys who have appeared in this action may be shown or distributed to
      their respective Secretary or Paralegal Assistants on execution of the
      Confidentiality Undertakings which pertains to that designation.

 6.   All other documents designated solely as “CONFIDENTIAL” shall not be
      disclosed to any person, except:

      a. The requesting party and counsel, including in-house counsel;
      b. Employees of such counsel assigned to and necessary to assist in
         the litigation;
      c. Consultants or experts assisting in the prosecution or defense of
         the matter, to the extent deemed necessary by counsel; and
      d. The Court (including the mediator, or other person having access
         to any Confidential Information by virtue of his or her position
         with theCourt).

 7.   Before disclosing or displaying the Confidential Information to any
      person,counsel must:

      a. Inform the person of the confidential nature of the information
         or documents;
      b. Inform the person that this Court has enjoined the use of the
         information or documents by him/her for any purpose other than
         this litigation and has enjoined the disclosure of the information or
         documents to any other person; and
      c. Require each such person to sign an undertaking to be bound by
         this Order in the form attached below.

 8.   Each party shall maintain a file of the executed copies of the respective
      confidentiality undertakings as set forth below. In the event that a party has
      good cause to suspect that a leak of confidential information has occurred, the
      parties shall cooperate in good faith in determining the source of the leak of
      that information and either party may request that the other turn over the

                                       2
     Case 1:21-cv-04758-GHW-OTW Document 42 Filed 09/10/21 Page 3 of 5



               executed confidentiality undertakings maintained by the other’s office. In the
               event of a disagreement regarding such disclosure the parties shall meet and
               confer in an effort to resolve the disagreement. If no agreement is reached the
               parties may request the Court to rule on their respective positions.

         9.    The disclosure of a document or information without designating it as
               “CONFIDENTIAL” shall not constitute a waiver of the right to later designate
               such document or information as Confidential Information. If so designated, the
               document or information shall thenceforth be treated as Confidential
               Information subject to all the terms of this Stipulation and Order.

         10.   Any Personally Identifying Information (“PII”) (e.g., social security numbers,
               financial account numbers, passwords, and information that may be used for
               identity theft) exchanged in discovery shall be maintained by the receiving
               partyin a manner that is secure and confidential.

         11.   Pursuant to Federal Rule of Civil Procedure 502, inadvertent disclosure of
               privileged communications shall not constitute a waiver of the privilege in
               this matter provided the parties follow the steps set forth in Rule 502.

         12.   Notwithstanding the designation of information as “confidential” in discovery,
               there is no presumption that such information shall be filed with the Court
               under seal. The parties shall follow the Court’s procedures with respect to
               filing under seal.

         13.   At the conclusion of litigation, Confidential Information and any copies thereof
               shall be promptly (and in no event later than 30 days after entry of final judgment
               no longer subject to further appeal) returned to the producing party or certified
               as destroyed, except the parties' counsel shall be permitted to retain their
               working files on the condition those files will remain protected.

         SO STIPULATED AND AGREED.
          s/Steven B. Stein                           s/Andrew J. Benard
         Steven B. Stein, Esq.                       Andrew Benard, Esq.
         Dated: August 20, 2021              Dated: August 20, 2021

SO ORDERED.


                                             Ona T. Wang
                                             United States Magistrate Judge
Dated:          New York, New York
                September 10, 2021

                                                 3
   Case 1:21-cv-04758-GHW-OTW Document 42 Filed 09/10/21 Page 4 of 5




                         Confidentiality Undertakings


     I have been informed by counsel that certain documents or
information to be disclosed to me in connection with the matter entitled
have been designated as confidential. I have been informed that any such
documents or information labeled “CONFIDENTIAL” are confidential by
Order of the Court.

     I hereby agree that I will not disclose any information contained in such
documents to any other person. I further agree not to use any such
information for any purpose other than this litigation.

DATED:




Signed in the presence of:




                                       4
   Case 1:21-cv-04758-GHW-OTW Document 42 Filed 09/10/21 Page 5 of 5




                           Ravikant vs. Rhode

         Confidentiality Undertakings – Attorney Eyes Only Materials


     I have been informed by attorneys, Robert J. Cecala, Kevin J. Denaro
or Andrew Benard that certain documents and/or information has been
provided to them in the action titled Ravikant vs. Rohde and are designated
“Attorney Eyes Only”.

     The documents and information are the subject of an Order entered in
the U.S. District Court for the Southern District of New York.

     I have been given permission to view and work with the documents or
information consistent with my duties and at ARFD as Paralegal Assistant
and/or Secretary to Robert J. Cecala, Kevin J. Denaro or Andrew Benard on
the condition the documents and information may not be taken by me to any
location other than my office (work and home) and may not be discussed in
an way, shape, manner or form with any third-party including my family
members.

     I consent to a copy of this Undertaking being supplied to the attorney
who provided the documents and/or information to Robert J. Cecala, Kevin
J. Denaro or Andrew Benard, if requested by the ARFD attorney who
provided the documents or information to me.

Dated:


 [Name of Paralegal or Secretary]


Executed in the presence of:


Robert J. Cecala/Kevin J. Denaro/Andrew Benard
ARFD Attorneys
                                      5
